


 

EXHIBIT 10.23

 

ALLOS THERAPEUTICS, INC.
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

MARC H. GRABOYES

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
effective as of December 13, 2007, by and between ALLOS THERAPEUTICS, INC., (the
“Company”), and MARC H. GRABOYES (“Executive”) (collectively, the “Parties”).

 

WHEREAS, the Company wishes to continue to employ Executive and to assure itself
of the continued services of Executive on the terms set forth herein;

 

WHEREAS, Executive wishes to be so employed under the terms set forth herein;

 

WHEREAS, Executive and the Company are parties to the Employment Agreement (the
“Original Agreement”) dated October 11, 2004;

 

WHEREAS, the Company and Executive desire to amend and restate the Original
Agreement to, among other things, (i) reflect certain changes such that the
Executive will not be subject to adverse tax consequences under Section 409A of
the Code (as defined below) and (ii) implement certain changes recommended by
the Company’s outside compensation consultant regarding Executive’s change in
control severance benefits; and

 

WHEREAS, the Company and Executive intend that this Agreement shall supersede
and replace the Original Agreement.

 

NOW, THEREFORE, in consideration of the promises, mutual covenants, the above
recitals, and the agreements herein set forth, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties
agree to the following terms and conditions of Executive’s employment:

 

1.             EMPLOYMENT.  The Company hereby agrees to employ Executive as
Vice President, General Counsel and Executive hereby accepts such employment
upon the terms and conditions set forth herein as of the date first written
above.  Executive commenced employment with the Company on October 11, 2004.

 

2.             AT-WILL EMPLOYMENT.  It is understood and agreed by the Company
and Executive that this Agreement does not contain any promise or representation
concerning the duration of Executive’s employment with the Company. Executive
specifically acknowledges that his employment with the Company is at-will and
may be altered or terminated by either Executive or the Company at any time,
with or without cause and/or with or without notice.  The nature, terms or
conditions of Executive’s employment with the Company cannot be changed by any
oral representation, custom, habit or practice, or any other writing.  In
addition, that the rate of salary, any bonuses, paid time off, other
compensation, or vesting schedules are stated in units of years or months does
not alter the at-will nature of the employment, and does not mean and should not
be interpreted to mean that Executive is

 

1

--------------------------------------------------------------------------------


 

guaranteed employment to the end of any period of time or for any period of
time. In the event of conflict between this disclaimer and any other statement,
oral or written, present or future, concerning terms and conditions of
employment, the at-will relationship confirmed by this disclaimer shall
control.  This at-will status cannot be altered except in writing signed by
Executive and the Chairman of the Board of Directors.

 

3.             DUTIES.  Executive shall render full-time services to the Company
as its Vice President, General Counsel.  At the outset of employment, Executive
shall report to the Company’s Chief Executive Officer.  Executive shall devote
his best efforts and his full business time, skill and attention to the
performance of his duties on behalf of the Company.  Of course, the Company
reserves the right to modify Executive’s job duties and responsibilities as
necessary.

 

4.             POLICIES AND PROCEDURES.  Executive agrees that he is subject to
and will comply with the policies and procedures of the Company, as such
policies and procedures may be modified, added to or eliminated from time to
time at the sole discretion of the Company, except to the extent any such policy
or procedure specifically conflicts with the express terms of this Agreement. 
Executive further agrees and acknowledges that any written or oral policies and
procedures of the Company do not constitute contracts between the Company and
Executive.

 

5.             COMPENSATION.  For all services rendered and to be rendered
hereunder, the Company agrees to pay to the Executive, and the Executive agrees
to accept a base salary of $255,467 per annum. Any such salary shall be payable
in equal biweekly installments and shall be subject to such deductions or
withholdings as the Company is required to make pursuant to law, or by further
agreement with the Executive.  The Board of Directors may adjust the Executive’s
compensation from time to time in its sole and complete discretion.

 

6.             BONUS.  Executive will be eligible to participate in the
Company’s Corporate Bonus Plan, pursuant to which Executive will be eligible for
an annual bonus award to be determined in accordance with the terms of the plan
(“Annual Bonus”).  For 2007, Executive’s target bonus award under the Corporate
Bonus Plan shall equal 25% of Executive’s actual base salary earned in 2007,
weighted 60% to the achievement of the Company’s corporate objectives and 40% to
the achievement of individual objectives determined by the Compensation
Committee of the Company’s Board of Directors, in consultation with the Chief
Executive Officer.  A copy of the Corporate Bonus Plan has been provided to
Employee.

 

7.             Intentionally omitted.

 

8.             OTHER BENEFITS.  While employed by the Company as provided
herein:

 

(a)           Executive and Employee Benefits.  The Executive shall be entitled
to all benefits to which other executive officers of the Company are entitled,
on terms comparable thereto, including, without limitation, participation in the
401(k) plan, group insurance policies and plans, medical, health, vision, and
disability insurance policies and plans, and the like, which may be maintained
by the Company for the benefit of its executives. The Company reserves the right
to alter and amend the benefits received by Executive from time to time at the
Company’s discretion.

 

2

--------------------------------------------------------------------------------


 

(b)           Out-of-Pocket Expense Reimbursement.  The Executive shall receive,
against presentation of proper receipts and vouchers, reimbursement for direct
and reasonable out-of-pocket expenses incurred by him in connection with the
performance of his duties hereunder, according to the policies of the Company.

 

(c)           Personal Time Off.  The Executive shall be entitled to personal
time off and sick leave according to the Company’s benefits package.

 

9.             PROPRIETARY AND OTHER OBLIGATIONS.  Executive has signed and
agrees to comply with the Company’s standard form of Employee Confidentiality
and Inventions Assignment Agreement (“Confidentiality Agreement”) as a condition
of his continued employment by the Company.

 

10.          TERMINATION.  Executive and the Company each acknowledge that
either party has the right to terminate Executive’s employment with the Company
at any time for any reason whatsoever, with or without cause or advance notice
pursuant to the following:

 

(a)           Termination by Death or Disability.  Subject to applicable state
or federal law, in the event Executive shall die during the period of his
employment hereunder or become permanently disabled, as evidenced by notice to
the Company and Executive’s inability to carry out his job responsibilities for
a continuous period of more than three months, Executive’s employment and the
Company’s obligation to make payments hereunder shall terminate on the date of
his death, or the date upon which, in the sole determination of the Board of
Directors, Executive has failed to carry out his job responsibilities for three
months, except that the Company shall pay Executive’s estate any salary earned
but unpaid prior to termination, all accrued but unused vacation and any
business expenses that were incurred but not reimbursed as of the date of
termination.  Vesting of any unvested stock options or restricted stock shall
cease on the date of termination.

 

(b)           Voluntary Resignation by Executive.  In the event Executive
voluntarily terminates his employment with the Company (other than for Good
Reason (as defined below)), the Company’s obligation to make payments hereunder
shall cease upon such termination, except that the Company shall pay Executive
any salary earned but unpaid prior to termination, all accrued but unused
vacation and any business expenses that were incurred but not reimbursed as of
the date of termination.  Vesting of any unvested stock options or restricted
stock shall cease on the date of termination.

 

(c)           Termination for Just Cause.  In the event the Executive is
terminated by the Company for Just Cause (as defined below), the Company’s
obligation to make payments hereunder shall cease upon the date of receipt by
Executive of written notice of such termination (the “date of termination” for
purposes of this paragraph 10(c)), except that the Company shall pay Executive
any salary earned but unpaid prior to termination, all accrued but unused
vacation and any business expenses that were incurred but not reimbursed as of
the date of termination.  Vesting of any unvested stock options or restricted
stock shall cease on the date of termination.

 

(d)           Termination by the Company without Just Cause Or Resignation for
Good Reason (Other Than Change in Control).  The Company shall have the right to
terminate Executive’s employment with the Company at any time without Just
Cause.  In the

 

3

--------------------------------------------------------------------------------


 

event Executive is terminated by the Company without Just Cause or Executive
resigns for Good Reason (other than in connection with a Change in Control (as
defined below)), and upon the execution of a full general release by Executive
(“Release”, in the form attached hereto as Exhibit B), releasing all claims
known or unknown that Executive may have against the Company as of the date
Executive signs such release, and upon the written acknowledgment of his
continuing obligations under the Confidentiality Agreement, Executive shall be
entitled to receive the following severance benefits:  (i) continuation of
Executive’s base salary, then in effect, for a period of six (6) months
following the Termination Date, paid on the same basis and at the same time as
previously paid; (ii) payment of any accrued but unused vacation and sick leave;
and (iii) the Company shall pay the premiums of Executive’s group health
insurance COBRA continuation coverage, including coverage for Executive’s
eligible dependents, for a maximum period of six (6) months following a
termination without Just Cause or resignation for Good Reason; provided,
however, that (a) the Company shall pay premiums for Executive’s eligible
dependents only for coverage for which those eligible dependents were enrolled
immediately prior to the termination without Just Cause or resignation for Good
Reason and (b) the Company’s obligation to pay such premiums shall cease
immediately upon Executive’s eligibility for comparable group health insurance
provided by a new employer of Executive.  Vesting of any unvested stock options
or restricted stock shall cease on the date of termination.

 

(e)           Change in Control Severance Benefits.  In the event that the
Company (or any surviving or acquiring corporation) terminates Executive’s
employment without Just Cause or Executive resigns for Good Reason within one
(1) month prior to or twelve (12) months following the effective date of a
Change in Control (“Change in Control Termination”), and upon the execution of a
Release, Executive shall be entitled to receive the following Change in Control
severance benefits:  (i) a lump-sum cash payment in an amount equal to
(A) Executive’s annual base salary then in effect, plus (B) the greater of
(1) Executive’s annualized target bonus award for the year in which Executive’s
employment terminates or (2) the Annual Bonus amount paid to Executive in the
immediately preceding year; (ii) payment of any accrued but unused vacation and
sick leave; (iii) payment of Executive’s target bonus award for the year in
which Executive’s employment terminates, prorated through the date of the Change
in Control Termination; (iv) the Company (or any surviving or acquiring
corporation) shall pay the premiums of Executive’s group health insurance COBRA
continuation coverage, including coverage for Executive’s eligible dependents,
for a maximum period of twelve (12) months following a Change in Control
Termination; and (v) the Company (or any surviving or acquiring corporation)
shall pay the costs of outplacement assistance services from an outplacement
agency selected by Executive for a period of six (6) months following a Change
in Control Termination, up to maximum of $7,500 in aggregate; provided, however,
that (a) the Company (or any surviving or acquiring corporation) shall pay
premiums for Executive’s eligible dependents only for coverage for which those
eligible dependents were enrolled immediately prior to the Change in Control
Termination and (b) the Company’s (or any surviving or acquiring corporation’s)
obligation to pay such premiums shall cease immediately upon Executive’s
eligibility for comparable group health insurance provided by a new employer of
Executive.  Executive agrees that the Company’s (or any surviving or acquiring
corporation’s) payment of health insurance premiums will satisfy its obligations
under COBRA for the period provided.  No insurance premium payments will be made
following the effective date of Executive’s coverage by a health insurance plan
of a subsequent employer.  For the balance of the period that Executive is
entitled

 

4

--------------------------------------------------------------------------------


 

to coverage under federal COBRA law, if any, Executive shall be entitled to
maintain such coverage at Executive’s own expense.

 

In addition, notwithstanding anything contained in Executive’s stock option or
restricted stock grant agreements to the contrary, in the event the Company (or
any surviving or acquiring corporation) terminates Executive’s employment
without Just Cause or Executive resigns for Good Reason within one (1) month
prior to or twelve (12) months following the effective date of a Change in
Control, and any surviving corporation or acquiring corporation assumes
Executive’s stock options and/or restricted stock, as applicable, or substitutes
similar stock options or stock awards for Executive’s stock options and/or
restricted stock, as applicable, in accordance with the terms of the Company’s
equity incentive plans, then (i) the vesting of all of Executive’s stock options
and/or restricted stock (or any substitute stock options or stock awards), as
applicable, shall be accelerated in full and (ii) the term and the period during
which Executive’s stock options may be exercised shall be extended to twelve
(12) months after the date of Executive’s termination of employment; provided,
that, in no event shall such options be exercisable after the expiration date of
such options as set forth in the stock option grant notice and/or agreement
evidencing such options.

 

(f)            Legal Costs.  In the event Executive institutes and prevails in
litigation regarding the validity or enforceability of, or liability under, any
material provision of this Section 10 or any guarantee of performance thereof,
the Executive shall be entitled to payment of his reasonable attorneys fees and
expenses by the Company.

 

11.          DEFINITIONS.

 

(a)           Just Cause.  As used in this Agreement, “Just Cause” shall mean
the occurrence of one or more of the following: (i) Executive’s conviction of a
felony or a crime involving moral turpitude or dishonesty; (ii) Executive’s
participation in a fraud or act of dishonesty against the Company;
(iii) Executive’s intentional and material damage to the Company’s property;
(iv) material breach of Executive’s employment agreement, the Company’s written
policies, or the Confidentiality Agreement that is not remedied by Executive
within fourteen (14) days of written notice of such breach from the Board of
Directors; or (v) conduct by Executive which demonstrates Executive’s gross
unfitness to serve the Company as Vice President, General Counsel, as determined
in the sole discretion of the Board of Directors.  Executive’s physical or
mental disability or death shall not constitute cause hereunder.

 

(b)           Good Reason.  As used in this Agreement, “Good Reason” shall mean
any one of the following events which occurs without Executive’s consent on or
after the commencement of Executive’s employment provided that Executive has
first provided written notice to any member of the Board (or the surviving
corporation, as applicable) of the occurrence of such event(s) within 90 days of
the first such occurrence and the Company (or surviving corporation) has not
cured such event(s) within 30 days after Executive’s written notice is received
by such member of the Board (or by the surviving corporation):  (i) a reduction
of Executive’s then existing annual salary base or annual bonus target by more
than ten percent (10%), unless the Executive accepts such reduction or such
reduction is done in conjunction with similar reductions for similarly situated
employees of the Company (it being understood that, solely for purposes of this
paragraph 11(b), such a reduction in the annual bonus target not accepted by
Executive is considered a material breach of this Agreement); (ii) any request
by the

 

5

--------------------------------------------------------------------------------


 

Company (or any surviving or acquiring corporation) that the Executive relocate
to a new principal base of operations that would increase Executive’s one-way
commute distance by more than thirty-five (35) miles from his then-principal
base of operations, unless Executive accepts such relocation opportunity; or
(iii) for purposes of Section 10(e) only, if, following a Change in Control,
Executive’s benefits and responsibilities are materially reduced, or Executive’s
base compensation or annual bonus target are reduced by more than 10%, in each
case, by comparison to the benefits, responsibilities, base compensation or
annual bonus target in effect immediately prior to such reduction (it being
understood that, solely for purposes of this paragraph 11(b), the aforementioned
reductions in the annual bonus target or benefits are considered a material
breach of this Agreement).

 

(c)           Change in Control.  As used in this Agreement, a “Change in
Control” is defined as: (a) a sale, lease, exchange or other transfer in one
transaction or a series of related transactions of all or substantially all of
the assets of the Company (other than the transfer of the Company’s assets to a
majority-owned subsidiary corporation); (b) a merger or consolidation in which
the Company is not the surviving corporation (unless the holders of the
Company’s outstanding voting stock immediately prior to such transaction own,
immediately after such transaction, securities representing at least fifty
percent (50%) of the voting power of the corporation or other entity surviving
such transaction); (c) a reverse merger in which the Company is the surviving
corporation but the shares of the Company’s common stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise (unless the holders of the
Company’s outstanding voting stock immediately prior to such transaction own,
immediately after such transaction, securities representing at least fifty
percent (50%) of the voting power of the Company); or (d) any transaction or
series of related transactions in which in excess of 50% of the Company’s voting
power is transferred.

 

12.          TERMINATION OF COMPANY’S OBLIGATIONS.  Notwithstanding any
provisions in this Agreement to the contrary, the Company’s obligations, and
Executive’s rights pursuant to Sections 10(d) and 10(e) herein, regarding salary
continuation and the payment of COBRA premiums, shall cease and be rendered a
nullity immediately should Executive fail to comply with the provisions of the
Confidentiality Agreement or if Executive directly or indirectly competes with
the Company.

 

13.          CODE SECTION 409A COMPLIANCE.  To the extent any payments or
benefits pursuant to Section 12 above (a) are paid from the date of termination
of Executive’s employment through March 15 of the calendar year following such
termination, such severance benefits are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and
thus payable pursuant to the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations; (b) are paid following said
March 15, such Severance Benefits are intended to constitute separate payments
for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations made upon an
involuntary separation from service and payable pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations, to the maximum extent
permitted by said provision, (c) represent the reimbursement or payment of costs
for outplacement services, such payments are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and
to qualify for the exception from deferred compensation pursuant to
Section 1.409A-1(b)(9)(v)(A); and (d) are in excess of the amounts specified in
clauses (a), (b) and (c) of this paragraph, shall (unless otherwise exempt

 

6

--------------------------------------------------------------------------------


 

under Treasury Regulations) be considered separate payments subject to the
distribution requirements of Section 409A(a)(2)(A) of the Internal Revenue Code
of 1986, as amended (the “Code”), including, without limitation, the requirement
of Section 409A(a)(2)(B)(i) of the Code that payments or benefits be delayed
until 6 months after Executive’s separation from service if Executive is a
“specified employee” within the meaning of the aforesaid section of the Code at
the time of such separation from service. In the event that a six month delay of
any such separation payments or benefits is required, on the first regularly
scheduled pay date following the conclusion of the delay period Executive shall
receive a lump sum payment or benefit in an amount equal to the separation
payments and benefits that were so delayed, and any remaining separation
payments or benefits shall be paid on the same basis and at the same time as
otherwise specified pursuant to this Agreement (subject to applicable tax
withholdings and deductions).

 

14.          PARACHUTE TAXES.

 

(a)           The following terms shall have the meanings set forth below for
purposes of this Section 14:

 

(i)            “Accounting Firm” means a certified public accounting firm chosen
by the Company.

 

(ii)           “After-Tax” means after taking into account all applicable Taxes
and Excise Tax.

 

(iii)         “Excise Tax” means the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.

 

(iv)          “Payment” means any payment, distribution or benefit in the nature
of compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of Executive, whether paid or payable pursuant to this Agreement or
otherwise.

 

(v)            “Safe Harbor Amount” means 2.99 times Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.

 

(vi)          “Taxes” means all federal, state, local and foreign income,
excise, social security and other taxes, other than the Excise Tax, and any
associated interest and penalties.

 

(b)           If any Payment due Executive is subject to the Excise Tax, then
such Payment shall be adjusted, if necessary, to equal the greater of (x) the
Safe Harbor Amount or (y) the Payment, whichever results in such Executive’s
receipt, After-Tax, of the greatest amount of the Payment. The reduction of
Executive’s Payments pursuant to this Section 14, if applicable, shall be made
by first reducing the acceleration of Executive’s stock option vesting (if any),
and then by reducing the payments under Section 10(e)(v), (iv), (ii), (iii) and
(i), in that order, unless an alternative method of reduction is elected by
Executive, subject to approval by the Company, and in any event shall be made in
such a manner as to maximize the economic present value of all Payments actually
made to Executive, determined by the Accounting Firm as of the date of the
Change in Control for purposes of Section 280G of the Code using the discount
rate required by Section 280G(d)(4) of the Code.

 

7

--------------------------------------------------------------------------------


 

(c)           All determinations required to be made under this Section 14,
including whether and in what manner any Payments are to be reduced pursuant to
the second sentence of Section 14(b), and the assumptions to be utilized in
arriving at such determinations, shall be made by the Accounting Firm, and shall
be binding upon the Company and Executive, except to the extent the Internal
Revenue Service or a court of competent jurisdiction makes an inconsistent final
and binding determination. The Accounting Firm shall provide detailed supporting
calculations both to the Company and Executive within fifteen (15) business days
after receiving notice from Executive that there has been a Payment or such
earlier time as may be requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company.

 

15.          MISCELLANEOUS.

 

(a)           Taxes.  Except as specifically set forth herein, Executive agrees
to be responsible for the payment of any taxes due on any and all compensation,
stock option, or benefits provided by the Company pursuant to this Agreement.

 

(b)           Modification/Waiver.  This Agreement may not be amended, modified,
superseded, canceled, renewed or expanded, or any terms or covenants hereof
waived, except by a writing executed by each of the parties hereto or, in the
case of a waiver, by the party waiving compliance.  Failure of any party at any
time or times to require performance of any provision hereof shall in no manner
affect his or its right at a later time to enforce the same.  No waiver by a
party of a breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of any agreement contained in the
Agreement.

 

(c)           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

 

(d)           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company, and
their respective successors, assigns, heirs, executors and administrators,
except that Executive may not assign any of his duties hereunder and he may not
assign any of his rights hereunder without the written consent of the Company,
which shall not be withheld unreasonably.

 

(e)           Notices.  All notices given hereunder shall be given by certified
mail, addressed, or delivered by hand, to the other party at his or its address
as set forth herein, or at any other address hereafter furnished by notice given
in like manner.  Executive promptly shall notify Company of any change in
Executive’s address.  Each notice shall be dated the date of its mailing or
delivery and shall be deemed given, delivered or completed on such date.

 

(f)            Governing Law; Personal Jurisdiction and Venue.  This Agreement
and all disputes relating to this Agreement shall be governed in all respects by
the laws of the

 

8

--------------------------------------------------------------------------------


 

State of Colorado as such laws are applied to agreements between Colorado
residents entered into and performed entirely in Colorado.  The Parties
acknowledge that this Agreement constitutes the minimum contacts to establish
personal jurisdiction in Colorado and agree to a Colorado court’s exercise of
personal jurisdiction.  The Parties further agree that any disputes relating to
this Agreement shall be brought in courts located in the State of Colorado.

 

(g)           Entire Agreement.  This Agreement together with the Exhibits A and
B attached hereto set forth the entire agreement and understanding of the
parties hereto with regard to the employment of the Executive by the Company and
supersede any and all prior agreements, arrangements and understandings, written
or oral, pertaining to the subject matter hereof, including the Original
Agreement.  No representation, promise or inducement relating to the subject
matter hereof has been made to a party that is not embodied in these Agreements,
and no party shall be bound by or liable for any alleged representation, promise
or inducement not so set forth.

 

[Remainder of Page Intentionally Left Blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have each duly executed this AMENDED AND
RESTATED EMPLOYMENT AGREEMENT effective as of the day and year first above
written.

 

ALLOS THERAPEUTICS, INC.

 

 

/s/ Paul L. Berns

 

 

By:

Paul L. Berns

Its:

President and Chief Executive Officer

 

 

Address:

11080 CirclePoint Road

 

Westminster, CO 80020

 

 

EXECUTIVE:

 

 

/s/ Marc H. Graboyes

Marc H. Graboyes

 

 

Address:

535 Jack Pine Ct.

 

Boulder, CO 80304

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

RELEASE AGREEMENT

 

I understand that my position with Allos Therapeutics, Inc. (the “Company”)
terminated effective                       ,            (the “Separation
Date”).  The Company has agreed that if I choose to sign this Release, the
Company will pay me certain severance or consulting benefits pursuant to the
terms of the Employment Agreement (the “Agreement”) between myself and the
Company, and any agreements incorporated therein by reference.  I understand
that I am not entitled to such benefits unless I sign this Release and it
becomes fully effective.  I understand that, regardless of whether I sign this
Release, the Company will pay me all of my accrued salary and vacation through
the Separation Date, to which I am entitled by law.

 

In consideration for the severance benefits I am receiving under the Agreement,
I hereby release the Company and its officers, directors, agents, attorneys,
employees, shareholders, parents, subsidiaries, and affiliates from any and all
claims, liabilities, demands, causes of action, attorneys’ fees, damages, or
obligations of every kind and nature, whether they are now known or unknown,
arising at any time prior to the date I sign this Release.  This general release
includes, but is not limited to:  all federal and state statutory and common law
claims, claims related to my employment or the termination of my employment or
related to breach of contract, tort, wrongful termination, discrimination, wages
or benefits, or claims for any form of equity or compensation.  Notwithstanding
the release in the preceding sentence, I am not releasing any right of
indemnification I may have for any liabilities arising from my actions within
the course and scope of my employment with the Company.

 

If I am forty (40) years of age or older as of the Separation Date, I
acknowledge that I am knowingly and voluntarily waiving and releasing any rights
I may have under the federal Age Discrimination in Employment Act of 1967, as
amended (“ADEA”).  I also acknowledge that the consideration given for the
waiver in the above paragraph is in addition to anything of value to which I was
already entitled.  I have been advised by this writing, as required by the ADEA
that:  (a) my waiver and release do not apply to any claims that may arise after
my signing of this Release; (b) I should consult with an attorney prior to
executing this Release; (c) I have twenty-one (21) days within which to consider
this Release (although I may choose to voluntarily execute this Release
earlier); (d) I have seven (7) days following the execution of this release to
revoke the Release; and (e) this Release will not be effective until the eighth
day after this Release has been signed both by me and by the Company (“Effective
Date”).

 

Agreed:

 

ALLOS THERAPEUTICS INC.

 

MARC H. GRABOYES

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

Date:

 

--------------------------------------------------------------------------------
